Allen, J.
(dissenting): These lessors stood by and watched this man drill this test well on this block of leases, and saw him expend time, labor and money over a period of months. Having brought in a well that greatly enhanced the value of the property of the lessors, they now claim a forfeiture. They do not offer to do equity by recompensing the plaintiff for the money he is out; on the contrary, they claim the benefit of this unjust enrichment. Not only that, but they make bold to ask a court of equity to reward their watchful waiting by striking down the plaintiff’s property in these leaseholds and taking from him the fruits of his enterprise. To permit this seems contrary to every principle of equity and good conscience mentioned in the books. The lessors waived strict compliance with the terms of the agreement, and by their conduct should be estopped.